Citation Nr: 0323278	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an increased disability rating for 
transverse myelitis with associated anxiety disorder, rated 
at 20 percent disabling prior to May 14, 1997, and 40 percent 
disabling on and subsequent to May 14, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to July 
1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a March 1996 statement, the veteran requested a VA 
examination, to include the whole spine with radiculopathy of 
the arms and legs.  This appears to be a claim for service 
connection for radiculopathy of the arms.  This matter has 
not been addressed by the RO and is referred to the RO for 
any appropriate action.   

The claim for an increased rating is remanded to the RO, as 
discussed below.


FINDINGS OF FACT

1.  In a signed statement, received in May 1997, the veteran 
indicated he wanted to withdraw the appeal on the claim for 
service connection for hypertension.   

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for arthritis has 
been developed.

3.  There is no evidence or arthritis in service or within 
one year thereafter.

4.  Arthritis is not due to or aggravated by a service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for hypertension are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


2.  Arthritis was not incurred in service or due to a service 
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310, 
3.326 (2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

In a signed statement, received in May 1997, the veteran 
indicated he wanted to withdraw the appeal on the claim for 
service connection for hypertension.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  At the time the veteran withdrew the appeal 
concerning service connection for hypertension, the pertinent 
regulation provided that withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  
This regulation has since been amended to delete the 
requirement of express written consent of the appellant when 
a representative withdraws an appeal filed personally by the 
appellant.  See 68 Fed. Reg. 13235-36 (March 19, 2003).  As 
the appellant filed the withdrawal of the appeal himself, 
this revision does not apply to this case.

The veteran's May 1997 statement constitutes written 
withdrawal of the substantive appeal with regard to the issue 
of service connection for hypertension.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the issue of 
entitlement service connection for hypertension.  The appeal 
is dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).

Arthritis

The veteran claims, in essence, that he has arthritis that is 
due to his service connected transverse myelitis.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002).  

Where a veteran had ninety (90) days or more of continuous 
active service and arthritis becomes manifest or is 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309(a)).  

There is no evidence in the service medical records of 
arthritis.  At the November 1960 examination for the physical 
evaluation board, the upper extremities, feet, spine, and 
other musculoskeletal were normal.  The lower extremities 
were abnormal due to neurologic problems.  Arthritis was not 
noted.  Accordingly, arthritis was not present during 
service.  38 C.F.R. § 3.303 (2002).

An August 1961 VA examination report does not show that the 
veteran had arthritis.  Accordingly, there is no evidence of 
arthritis within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2002).   

The veteran is service connected for status post transverse 
myelitis with associated anxiety disorder, and claims that he 
has developed arthritis due to this service connected 
disability.  However, there is no evidence in the claims file 
which shows that any arthritis has been caused or aggravated 
by the transverse myelitis.  Rather, an August 1996 VA 
examination report indicates that arthritis is not related to 
the service connected transverse myelitis.  Therefore, the 
evidence shows that the claimed arthritis is not related to a 
service connected disability.  38 C.F.R. § 3.310(a) (2002).  

There is no evidence of arthritis during service or within 
one year of discharge from service.  The claimed arthritis is 
not related to a service connected disability.  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for arthritis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2002); 67 Fed.Reg. 67,792 (November 7, 2002) 
(to be codified at 38 C.F.R. §§ 3.307, 3.309(a)). 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
January 1997 statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  

In an August 2001 VA letter the veteran was advised of the 
kind of evidence he was responsible for obtaining and the 
evidence VA was responsible for obtaining.  The Board notes 
that the initial sentence of the body of this letter does not 
refer to the claim for service connection for arthritis; 
however, the letter later refers to this claim and provides 
the necessary information concerning this claim.  A September 
2002 supplemental statement of the case also advised the 
veteran of the VCAA regulations.  

The veteran has received VA examinations.  VA medical records 
have been requested and obtained.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

The appeal for entitlement to service connection for 
hypertension is dismissed.

Entitlement to service connection for arthritis is denied.




REMAND

Since the issuance of the last supplemental statement of the 
case (SSOC), the RO received VA medical records and reports 
of VA examinations.  This medical evidence is pertinent to 
the issue of an increased rating for status post transverse 
myelitis with associated anxiety disorder.  It was considered 
for an April 2003 rating decision, but that decision did not 
address the increased rating issue before the Board on 
appeal, nor was the veteran provided a SSOC addressing this 
evidence.  Accordingly, this case must be returned to the RO 
to consider this evidence and to issue a SSOC.  38 C.F.R. 
§§ 19.31, 19.37 (2002).

Myelitis is rated in proportion to the impairment of motor, 
sensory, or mental function.  38 C.F.R. §§ 4.120, 4.124a, 
Diagnostic Code 8010 (2002).  Since the description of the 
service connected disability at issue includes anxiety 
disorder, the psychiatric impairment must also be considered 
to determine whether an increase in the disability rating is 
warranted on that basis.  The veteran last received a VA 
psychiatric examination in May 1997.  Therefore, this case 
will be returned to the RO for a current psychiatric 
examination of the veteran. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination to assess the veteran's 
anxiety disorder that is associated with 
his status post transverse myelitis.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to describe the severity and 
symptoms of the impairment from the 
anxiety disorder.  The claims file should 
be provided to the examiner for review.  

2.  Following completion of the above, 
the RO should review the appellant's 
claim, including consideration of all 
evidence received after the last 
supplemental statement of the case.

3.  If the decision remains adverse to 
the claimant, he and the representative 
should be provided with a SSOC that also 
addresses the evidence received since the 
last SSOC, and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



